 


109 HR 2484 IH: Americans in Uniform Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2484 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Blunt (for himself, Mr. Kirk, Mr. Simmons, Mr. Hayes, Mr. Cantor, Mr. Gerlach, Mr. Graves, Mr. Larsen of Washington, Mr. Miller of Florida, Mr. Brady of Texas, Mr. Sodrel, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve benefits for members of the National Guard and Reserve to recognize their service to the United States and to encourage the recruitment and retention of National Guard and Reserve personnel, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Americans in Uniform Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents 
Sec. 2. Findings 
Sec. 3. Establishment of evaluation factor for defense contractors employing or subcontracting with members of the Selected Reserve of the reserve components of the Armed Forces 
Sec. 4. Increase in various special pays and allowances for reserve component personnel 
Sec. 5. Eligibility of certain persons for burial in Arlington National Cemetery 
Sec. 6. Eligibility of certain persons for space-available travel on military aircraft 
Sec. 7. Report on employment matters for members of the National Guard and Reserve  
2.FindingsCongress finds the following:  
(1)Since September 11, 2001, almost 424,000 members of the National Guard or Reserve, comprising approximately 36 percent of the total membership, have been called or ordered to active duty. 
(2)Of the 1,718 members of the United States Armed Forces who have been killed or have died in the Global War on Terrorism, as of April 9, 2005, 357 were members of the National Guard or Reserve, which represents 21 percent of the total casualties.  
(3)Elements of all 15 Army National Guard enhanced readiness brigades have been mobilized and deployed within the Continental United States Field Command, Iraq, or Afghanistan, or are undergoing training to be deployed, in support of United States operations in the Global War on Terrorism. 
(4)During recent cycles of deployments in connection with Operation Iraqi Freedom, six of the 17 Army and Marine Ground Combat brigades serving in Iraq, which is equivalent to two combat divisions, are National Guard brigades. 
(5)Approximately 34 percent of the United States troops now serving in Iraq and Kuwait are members of the National Guard or Reserve. 
(6)Not since the Korean War have so many members of the National Guard and Reserve been mobilized for service in a theater of war. 
3.Establishment of evaluation factor for defense contractors employing or subcontracting with members of the Selected Reserve of the reserve components of the Armed Forces 
(a)Defense contractsIn awarding any contract for the procurement of goods or services, the Department of Defense, when considering source selection criteria, shall use as an evaluation factor whether entities intend to carry out the contract using employees or individual subcontractors for goods and services who are members of the Selected Reserve of the reserve components of the Armed Forces. 
(b)Documentation of selected reserve-related evaluation factorAny entity claiming intent to carry out a contract using employees or individual subcontractors for goods and services who are members of the Selected Reserve of the reserve components of the Armed Forces shall be required to document to the Department of Defense the number (and names, if requested) of such members of the Selected Reserve that the entity will employ, or execute personal services contracts with, for the contract in question. 
(c)National security waiverThe Secretary of the military department concerned, or, in the case of contracts which are not negotiated by a military department, the Secretary of Defense, may waive the requirement in subsection (a) with respect to a contract if the Secretary concerned determines that the waiver is necessary for reasons of national security. 
(d)RegulationsThe Federal Acquisition Regulation shall be revised as necessary to implement this section. 
4.Increase in various special pays and allowances for reserve component personnel 
(a)Hardship duty paySection 305(a) of title 37, United States Code, is amended by striking $300 and inserting $750. 
(b)Reenlistment bonusSection 308b(b)(1) of such title is amended— 
(1)in subparagraph (A), by striking $15,000 and inserting $25,000; 
(2)in subparagraph (B), by striking $7,500 and inserting $12,500; and 
(3)in subparagraph (C), by striking $6,000 and inserting $11,000. 
(c)Family separation allowanceSection 427 of such title is amended by adding at the end the following new subsection: 
 
(f)Special rate for reserve component membersIf a member described in subsection (a) is a member of a reserve component, the amount of the monthly allowance for the member under this section shall be increased to $500..   
5.Eligibility of certain persons for burial in Arlington National Cemetery 
(a)In general 
(1)Chapter 24 of title 38, United States Code, is amended— 
(A)by redesignating section 2412 as section 2413; and 
(B)by inserting after section 2411 the following new section: 
 
2412.Arlington National Cemetery: eligibility of certain persons for burial 
(a) 
(1)The remains of a member or former member of a reserve component of the Armed Forces who at the time of death was under 60 years of age and who, but for age, would have been eligible at the time of death for retired pay under chapter 1223 of title 10 may be buried in Arlington National Cemetery on the same basis as the remains of members of the Armed Forces entitled to retired pay under that chapter. 
(2)The remains of the dependents of a member whose remains are permitted under paragraph (1) to be buried in Arlington National Cemetery may be buried in that cemetery on the same basis as dependents of members of the Armed Forces entitled to retired pay under such chapter 1223. 
(b) 
(1)The remains of a member of a reserve component of the Armed Forces who dies in the line of duty while performing active duty for training or inactive duty training may be buried in Arlington National Cemetery on the same basis as the remains of a member of the Armed Forces who dies while on active duty. 
(2)The remains of the dependents of a member whose remains are permitted under paragraph (1) to be buried in Arlington National Cemetery may be buried in that cemetery on the same basis as dependents of members on active duty.. 
(2)The table of sections at the beginning of chapter 24 of title 38, United States Code, is amended by striking the item relating to section 2412 and inserting after the item relating to section 2411 the following new items: 
 
 
2412. Arlington National Cemetery: eligibility of certain persons for burial 
2413. Lease of land and buildings. 
(b)Effective dateSection 2412 of title 38, United States Code, as added by subsection (a), shall apply with respect to interments occurring on or after the date of the enactment of this Act. 
6.Eligibility of certain persons for space-available travel on military aircraft 
(a)Eligibility of gray area retirees and spousesChapter 157 of title 10, is amended by inserting after section 2641a the following new section: 
 
2641b.Space-available travel on Department of Defense aircraft: Reserve members eligible for retired pay but for age; spouses 
(a)Reserve retirees under age 60A member or former member of a reserve component under 60 years of age who, but for age, would be eligible for retired pay under chapter 1223 of this title shall be provided transportation on Department of Defense aircraft, on a space-available basis, on the same basis as members of the armed forces entitled to retired pay under any other provision of law. 
(b)SpousesThe spouse of a member or former member under 60 years of age who, but for age, would be eligible for retired pay under chapter 1223 of this title, shall be provided transportation on Department of Defense aircraft, on a space-available basis, on the same basis as spouses of members of the armed forces entitled to retired pay under any other provision of law. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2641a the following new item: 
 
 
2641b. Space-available travel on Department of Defense aircraft: Reserve members eligible for retired pay but for age; spouses. 
7.Report on employment matters for members of the National Guard and Reserve 
(a)Requirement for reportNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on difficulties faced by members of the National Guard and Reserve with respect to employment as a result of being ordered to perform full time National Guard duty or being ordered to active duty service, respectively. 
(b)Specific mattersIn preparing the report required under subsection (a), the Comptroller General shall include information on the following matters 
(1)Type of employersAn estimate of the number of employers of members of the National Guard and Reserve who are private sector employers and those who are public sector employers. 
(2)Size of employersAn estimate of the number of employers of members of the National Guard and Reserve who employ fewer than 50 full-time employees. 
(3)Self-employedAn estimate of the number of members of the National Guard and Reserve who are self-employed. 
(4)Nature of businessA description of the nature of the business of employers of members of the National Guard and Reserve. 
(5)Reemployment difficultiesA description of difficulties faced by members of the National Guard and Reserve in gaining reemployment after having performed full time National Guard duty or active duty service, including difficulties faced by members who are disabled and who are Veterans of the Vietnam Era. 
 
